Citation Nr: 1737937	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-04 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a left wrist disability, to include as secondary to service-connected disabilities.

2. Entitlement to service connection for a low back disability, to include as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1964 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

This matter was previously before the Board, most recently in September 2016, at which time the Board remanded the issues currently on appeal for additional development.  The case has now been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2016).


FINDINGS OF FACT

1. A left wrist disability is not etiologically related to the Veteran's active service, was not present to a compensable degree within one year of separation from active service, and was not caused or permanently worsened by the Veteran's service-connected right ankle or right knee disabilities.

2. A low back disability is not etiologically related to the Veteran's active service, was not present to a compensable degree within one year of separation from active service, and was not caused or permanently worsened by the Veteran's service-connected right ankle or right knee disabilities.


CONCLUSIONS OF LAW

1. A left wrist disability was not incurred in or aggravated by active service, the incurrence or aggravation of a left wrist during active service may not be presumed, and a left wrist disability is not proximately due to or aggravated by the service-connected right ankle or right knee disability.  38 U.S.C. §§ 1101, 1110, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2016).

2. A lumbar spine disability was not incurred in or aggravated by active service, the incurrence or aggravation of a lumbar spine disability during active service may not be presumed, and a lumbar spine disability is not proximately due to or aggravated by the service-connected right ankle or right knee disabilities.  38 U.S.C. §§ 1101, 1110, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As discussed below, the evidence of record, to include the VA examinations of record, are sufficient upon which to determine the claims in appellate status and the most recent examiner was performed by an appropriately trained clinician.  As to the prior remands, review of the subsequent development reveals substantial compliance with the Board directives.

A. Entitlement to Service Connection for  Left Wrist Disability

The Veteran asserts that he has a left wrist disability which was aggravated by his service-connected right ankle and right knee disabilities.  Specifically, the Veteran asserts that while on a construction site, his right knee and right ankle "gave out" causing him to fall and injure his left wrist.

The Board notes that the Veteran was afforded VA ankle and lower extremity examinations in August 2005, in connection with his claim for an increased rating for his service-connected right ankle and right knee disabilities.  At the time, the VA examiner noted the Veteran was able to complete full circular range of motion in the right ankle.  The VA examiner observed some pain on motion but no weakness, decreased endurance or fatigability with repetitive range of motion.  With respect to the Veteran's right knee, the VA examiner noted that there was no instability of the patella, medially or laterally including with weight-bearing.  The Veteran exhibited full range of motion, and did not exhibit any weakness, decreased endurance or increased fatigability.

The Board notes that the Veteran was afforded subsequent VA ankle and lower extremity examinations in July 2014, in connection with his current claims on appeal.  The VA examiner noted there was no laxity of the ankle joint, and plantar flexion and dorsiflexion were noted to be normal.  The VA examiner noted muscle strength of the Veteran's knees was normal bilaterally.

As noted above, this matter was previously before the Board in September 2016.  At the time, the Board directed that the Veteran be afforded a new VA examination.  The record indicates that the Veteran was afforded the requested examination in November 2016.  At the outset, the VA examiner noted that the Veteran sustained a left radial shaft fracture and distal radial fracture which had been treated surgically following a motor vehicle accident in 1999.  The VA examiner observed that subsequent emergency room records following the Veteran's fall in 2001 were silent for any treatment or evaluation for any ankle or knee disabilities which could be related to the fall.  The VA examiner reported that at an examination in 2013, another medical provider found no structural evidence of instability of the right knee that would contribute to a fall.  On the basis of the evidence available, the VA examiner confirmed the opinion of the prior examiners that the Veteran's left wrist disability was not caused or aggravated by the Veteran's service-connected left knee or ankle disabilities, to include from a fall in 2001.

In an August 2013 statement, the Veteran reported that he fractured his wrist in a post-service motor vehicle accident in 1970.  He further reported a series of injuries over the next several decades while working on construction sites.  He stated he believes his history of injuries are all tied back to the fracture to his ankle in 1964 while in service, which he believes never healed properly. 

While the Veteran is competent to report that he has repeatedly fractured his wrist, and that he experienced an episode of his knee giving out, he is not competent to make a diagnosis of a current wrist disability, as that requires medical expertise that is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to diagnose himself with a current wrist disability or to link any current symptoms or injuries to any previous diagnoses or injuries.

In sum, the evidence of record indicates the Veteran experienced one instance of a fractured right ankle, while in service which healed without complications or residuals.  The evidence further indicates that the Veteran severely injured his leg and his wrist in a motor vehicle accident, several years after service, subsequent to which he sustained injuries while working in construction; and, that any current left wrist disability was not incurred or aggravated by any service-connected disabilities, to include the Veteran's right knee and right ankle disabilities.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a left wrist disability is not warranted.  38 U.S.C. § 5107(b) ( 2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Entitlement to Service Connection for  Lumbar Spine Disability

The Veteran has similarly asserted that he has a low back disability which was aggravated by his service-connected right ankle and right knee disabilities.  Specifically, the Veteran asserts that while on a construction site, his knee and ankle "gave out" causing him to fall and injure his back.

The Veteran was afforded a VA examination in January 2012 in connection with his claim for his right knee disability.  At the time, the Veteran reported the onset of low back pain roughly ten years prior, but denied any specific trauma.  He described the pain as constant and achy, without any flare-ups or radicular pain into his legs or feet.  He indicated he has not received any treatment for the low back pain.  The VA examiner observed some tenderness on examination, but reported that the Veteran exhibited normal strength in both lower extremities with hip flexion, knee extension, ankle flexion, ankle dorsiflexion and great toe extension.  The examiner also reported no evidence of balance problems or ankylosis.  The examiner opined that the Veteran's lumbar degenerative arthritis was common for a 70 year old man, and was not caused by any ankle arthritis. 

As noted above, this matter was previously before the Board in September 2016.  At the time, the Board directed that the Veteran be afforded an additional VA examination.  The record indicates that the Veteran was afforded the requested examination in November 2016.  The examiner reviewed the Veteran's entire claims file, and private records and conducted an in-person examination.  

The Veteran's records indicated that the Veteran was first evaluated for low back pain in January 2005, more than 4 years after the fall in 2001.  At the time, radiology studies showed degenerative changes consistent with the normal aging process, and wear and tear from the Veteran's post-service employment as a brick layer.  The VA examiner noted that at an examination in 2013, even many years after the fall, there was no evidence of any instability of the right knee that could have caused or contributed to a fall.  Further, the examiner observed that the Veteran was not treated for any injuries to his lumbar spine at the time of the fall, or in subsequent follow-up visits with the orthopedics specialists.  On the evidence presented, the VA examiner opined that the Veteran's lumbar spine disability was related to the normal aging process, and the Veteran's physically demanding post-service career as a brick mason, and that it was not caused or permanently worsened by the right knee or ankle disabilities.

While the Veteran is competent to report that he has low back pain, and that he experienced an episode of his knee giving out, he is not competent to make a diagnosis of a lumbar spine disability, as that requires medical expertise that is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to diagnose himself with a current lumbar spine disability or to link any current symptoms or injuries to any previous diagnoses or injuries.

In sum, the evidence of record indicates the Veteran experienced one instance of a fractured right ankle, while in service which healed without complications or residuals.  The evidence supports a finding that the Veteran's current low back disability is more likely due to normal aging, as well as his 40 year post-service career as a brick layer, and that it was not incurred or aggravated by any service-connected injury or disabilities, to include his right knee and right ankle disabilities.  
Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a lumbar spine disability is not warranted.  38 U.S.C. § 5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left wrist disability is denied.

Entitlement to service connection for a low back disability is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


